COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Artavious Deon Hollins v. The State of Texas

Appellate case number:    01-14-00745-CR

Trial court case number: 1383738

Trial court:              248th District Court of Harris County

       Appellant, Artavious Deon Hollins, has filed a “Motion to File [a] Supplemental Brief
and Motion for Extension of Time” in cause numbers 01-14-00744-CR and 01-14-00745-CR.
Appellant’s brief in cause number 01-14-00745-CR was first due on December 3, 2014.
Although appellant, on February 2, 2015, filed a joint brief in cause numbers 01-14-00744-CR
and 01-14-00745-CR, he did not in his brief present any issues pertaining to cause number 01-
14-00745-CR.

        If the Court determines, either before or after submission, that a case has not been
properly presented in the briefs, the Court “may postpone submission, require additional
briefing, or make any other order necessary for the satisfactory submission of the case.” See
TEX. R. APP. P. 38.9(b).

       We grant appellant’s motion. We order appellant to file an initial brief pertaining to
cause number 01-14-00745-CR no later than 30 days after the date of this order. See TEX. R.
APP. P. 38.6(a). No further extensions of time to file appellant’s brief will be granted. See TEX.
R. APP. P. 38.6(d), 38.8(b). Appellant’s appeal in cause number 01-14-00744-CR has been
submitted. See TEX. R. APP. P. 38.9(b).

        The State’s brief, if any, in cause number 01-14-00745-CR must be filed no later than 30
days after appellant has filed his brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: May 28, 2015